                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE DIVISION

  R.S. LOGISTICAL SOLUTIONS LTD,

          Plaintiff,

  v.                                                            Case No. 21-CV-178-DCLC-HBG

                                                                JURY TRIAL DEMANDED
  JANUS GLOBAL OPERATIONS, LLC,
  and
  CALIBURN INTERNATIONAL LLC,

          Defendants.


                 AGREED MOTION TO EXTEND TIME TO FILE RESPONSIVE PLEADING


          Come the Defendants, by and through undersigned counsel, and move this Honorable

  Court to extend the time to file a responsive pleading pursuant to Fed. R. Civ. P. 6(b)(1)(A) and

  Fed. R. Civ. P. (12), until June 30, 2021.

          In support of the motion, the Defendants aver as follows:

       1. This action was filed by Plaintiff on May 12, 2021.

       2. By agreement, the undersigned counsel accepted service on behalf of both Defendants

          on May 13, 2021.

       3. Additional time is necessary for the Defendants to properly analyze and respond to the

          Complaint.

       4. All parties agree that the deadline to file a responsive pleading should be extended to

          June 30, 2021.




                                 Page 1 of 2
Case 3:21-cv-00178-DCLC-HBG Document 19 Filed 06/03/21 Page 1 of 2 PageID #: 55
     Based on the foregoing, the Defendants move this Court to enter an Order extending the

  deadline to file a responsive pleading to June 30, 2021.

     Respectfully submitted this 3rd Day of June, 2021.



                                               By:    JANUS GLOBAL OPERATIONS, LLC, AND
                                                      CALIBURN INTERNATIONAL, LLC, DEFENDANTS




                                                      /s/Tasha C. Blakney
                                                      TASHA C. BLAKNEY, BPR #019771
                                                      ELDRIDGE & BLAKNEY, P.C.
                                                      The Cherokee Building
                                                      400 W. Church Avenue, Suite 101
                                                      Knoxville, Tennessee 37902
                                                      P: (865) 544-2010
                                                      F: (865) 544-2015
                                                      tblakney@eblaw.us

                                                      /s/Zachary R. Walden
                                                      ZACHARY R. WALDEN, BPR #035376
                                                      ELDRIDGE & BLAKNEY, P.C.
                                                      The Cherokee Building
                                                      400 W. Church Avenue, Suite 101
                                                      Knoxville, Tennessee 37902
                                                      P: (865) 544-2010
                                                      F: (865) 544-2015
                                                      zwalden@eblaw.us




                                 Page 2 of 2
Case 3:21-cv-00178-DCLC-HBG Document 19 Filed 06/03/21 Page 2 of 2 PageID #: 56
